Case 1:19-cv-05758-DLC Document 80 Filed 04/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee ee eee xX
ANDREA ROSSBACH,
19¢v5758 {DLC}
Plaintiff,
ORDER
-y- —_
MONTEFIORE MEDICAL CENTER, NORMAN
MORALES, and PATRICIA VEINTEMILGIA,
Defendants.
we ee ee ee ee ee ee xX

DENISE COTE, District Judge:

On April 22, 2021, an evidentiary hearing was held
regarding the defendants’ March 15, 2021 request to move for
dismissal and for sanctions. For the reasons stated on the
record at the April 22 hearing, it is hereby

ORDERED that the defendants’ March 15, 2021 request to move
to dismiss and for sanctions is granted. The defendants shall
file by May 27, 2021 their motion to dismiss and for sanctions.
The plaintiff shall file a response by June 3, 2021, and the

defendants shall file any reply by June 10, 2021.

 
Case 1:19-cv-05758-DLC Document 80 Filed 04/22/21 Page 2 of 2

TT IS FURTHER ORDERED that the plaintiff's April 7, 2021.
motion for sanctions is denied.
SO ORDERED:

Dated: New York, New York
April 22, 2021

DENTSE COTE
United States District Judge

 
